Per Curiam:

This is an appeal to this court in the Justus B. Linderholm matter. (See, The State v. Linderholm, 95 Kan. 669, 670, 149 Pac. 427; In re Linderholm, Petitioner, 101 Kan. 18, 165 Pac. 830.)
The present appeal is from an order overruling a demurrer to an application for the appointment of a guardian for the estate of Justus B. Linderholm. He had previously been adjudged insane by the probate court of McPherson county, and had been confined in the state hospital for the insane. He was afterward discharged as improved. ' His guardian died, and the guardian’s wife, who was the sole heir and legatee of the guardian, made the application in question. She made that application in order that the estate of the guardian might be settled. No notice of the application was given to Linderholm.
Numerous attacks are made on the proceedings, but only one question is properly presented by the demurrer to the application for the appointment of a guardian: Did the probate court have jurisdiction to appoint a guardian without first giving notice to Linderholm? The particular question involved in this appeal, and all other questions raised, are answered in Johnson v. Gustafson, 96 Kan. 630, 152 Pac. 621, where this court said:
“A probate court may without notice appoint a successor to a guardian *4for a lunatic who has been duly adjudged to be a person of unsound mind, confined in the state hospital for the insane, and discharged therefrom as improved.” (Syl. ¶ 1.)
The judgment is affirmed.